954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LAND & SKY MANUFACTURING, INC., Plaintiff-Appellant,v.ADVANCED SLEEP PRODUCTS, Defendant-Appellee.
No. 91-1304.
United States Court of Appeals, Federal Circuit.
Oct. 17, 1991.

C.D.Cal.
REMANDED.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
The court is treating the September 30, 1991 and October 7, 1991 letters of counsel for Land and Sky Manufacturing, Inc. as a motion to remand to the district court with instructions to the district court to remand to the Patent and Trademark Office to permit the parties to take steps necessary to effect settlement.   Advance Sleep Products consents.


2
Upon consideration thereof.

IT IS ORDERED THAT:

3
The motion to remand to the United States District Court for the Central District of California is granted.   The district court is instructed to remand to the PTO to permit the parties to effect settlement.